DISSENTING OPINION. McCulloch, C. J. If there was any agreement at all between Hunt and Taggett for the latter to pay the debt of Hicks, it was founded on a new consideration, i. e., that Hunt was to enter into a contract with Hicks for the rent of the farm. This made the promise an original one, and took it out of the operation of the statute of frauds, under the rule that a parol promise to pay tbe debt of another is not within the statute “when it arises from some new and original consideration, of benefit or harm, moving between the newly contracting parties.” Chapline v. Atkinson, 45 Ark. 67; Gale v. Harp, 64 Ark. 462; Long v. McDaniel, 76 Ark. 292; Tyson v. Horsley, 141 Ark. 545. Hunt’s agreement to rent the farm to Hicks was sufficient consideration to support the new contract between Hunt and Taggett, even though no benefit resulted to Taggett. If this did not constitute a consideration for the new contract, then it is unimportant whether the latter was in writing or verbal, for, if there was no consideration for the promise to pay the antecedent debt of Hicks, then the contract was unenforceable. But the majority say that the alleged contract between Hunt and Taggett was never consummated, for the reason that Hicks was not a party to that contract, and Taggett was not a party to the contract between Hunt and Hicks. So the turning point in this case is not whether the alleged contract was within the statute of frauds, but whether the parties assented upon the same terms at the same time so as to constitute a meeting of minds. It is, in other words, a question of offer and acceptance. I think the majority is wrong in saying that there was no consummation. The proposal of Tag-gett to pay the debt of Hicks if Hunt would rent the farm to Hicks was accepted by the execution of the rental contract. Taggett could have withdrawn his offer at any time before acceptance, but he did not do so, and the acceptance of the offer within a reasonable time made the contract complete. It was not essential that Hicks should be a party to the contract between Hunt and Taggett, nor that Taggett should be a party to the rental contract between Hunt and Hicks, for the two contracts were independent and between different parties, even though the execution of one constituted the consideration for the other. According to the testimony in tliis case, Taggett proposed' to pay the debt of Hicks if Hunt would rent the farm to Hides; Hunt assented to this, as well as Hicks, and a few days thereafter Hunt and Hicks executed the contract for the rent of the farm, Taggett not having withdrawn his offer at any time. This made a binding contract on the part of Taggett to pay the debt, and the case should not have been taken from the jury. Justice Smith concurs in this dissent.